Citation Nr: 0804107	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.  A Decision Review Officer (DRO) conducted a de 
novo review of the veteran's claims in September 2006 and 
subsequently affirmed the RO decision.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
reopening the veteran's service connection claims for 
tinnitus and bilateral hearing loss for lack of receipt of 
new and material evidence.  The veteran did not appeal that 
decision, and it became final.

2.  Evidence received since the September 2002 rating 
decision, itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the service connection claim for tinnitus, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

3.  Evidence received since the September 2002 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim for bilateral hearing loss.

4.  There is no competent and credible evidence of record 
relating the veteran's bilateral hearing loss to any disease 
or injury that occurred during active military service.  


CONCLUSION OF LAW

1.  The September 2002 rating decision, which denied 
reopening the veteran's claims for service connection for 
tinnitus and bilateral hearing loss, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has not been received since the 
RO's September 2002 rating decision; thus, the service 
connection claim for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on October 19, 
2005 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board acknowledges that the veteran has a 
hearing disability.  However, the new and material evidence 
presented by the veteran to reopen his claim for service 
connection for tinnitus fails to show a diagnosis of the 
disability, while the evidence provided to reopen his claim 
for service connection for bilateral hearing loss is not 
credible and fails to show that an event, injury, or disease 
occurred in service or that the disability manifested within 
the applicable presumption period.  Therefore, a medical exam 
is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in December 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Facts and Analysis

A. New and Material Evidence

To reopen a claim that has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7105.  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

In a September 2002 determination, the RO found that new and 
material evidence adequate to reopen the veteran's service-
connection claims for tinnitus and bilateral hearing loss had 
not been submitted.  The veteran did not appeal the decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West Supp. 
2005); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  

Evidence received since the September 2002 decision includes 
the claim to reopen, filed in September 2005, and VA 
outpatient treatment records dated 2002 to 2006, which 
provide potential nexus opinions linking the veteran's 
current bilateral hearing loss and military service.  Also of 
record is the transcript of the hearing held before the 
undersigned VLJ.  At the time of the last final decision, the 
RO indicated that there was no credible medical opinion that 
provided a nexus between the veteran's bilateral hearing loss 
and military service and that the evidence was not relevant 
to establish that he currently had tinnitus with a 
relationship to service.  

Since the September 2002 decision, a potential nexus opinion 
between his bilateral hearing loss and military service was 
provided in a July 2005 outpatient audiology report and, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, it 
finds that such evidence, although similar to a previously 
considered August 2000 VA audiology examination, is new, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim for entitlement to service connection 
for bilateral hearing loss may be reopened.  See 38 U.S.C.A. 
§ 5108.

Since the September 2002 decision, the veteran has failed to 
provide potential nexus opinions or evidence showing that he 
suffers chronic recurrent tinnitus or that tinnitus resulted 
from his military service.  Although occasional tinnitus was 
reported on outpatient evaluation in August 2002, tinnitus 
was denied in July 2005.  The outpatient treatment reports 
contain no suggestion that, if existent, tinnitus is related 
to the veteran's service or any event therein.  A reiteration 
of his lay assertions of tinnitus was also provided for 
consideration, but that had already been considered in past 
final decisions.  Therefore, the Board finds that the 
veteran's statements and the outpatient treatment reports are 
not new, do not relate to an unestablished fact necessary to 
substantiate the claim, are cumulative and redundant, and 
fail to raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for tinnitus may not be reopened.  See 38 U.S.C.A. 
§ 5108.

The Board will proceed to evaluate the merits of the claim 
for service connection for bilateral hearing loss.  The 
veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt means 
that an approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).  The benefit of the doubt rule, however, does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Having reopened the veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits.  
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Id.


The veteran's outpatient treatment records include 
comprehensive audiology reports dated August 2002, July 2005, 
and August 2005.  At the audiology examination in August 
2002, the veteran indicated that he had had significant noise 
exposure in service and had been exposed to some noise as a 
construction laborer subsequent to service.  In the 
assessment, the medical provider indicated that the veteran's 
hearing loss may be secondary to the veteran's reported 
history of military noise exposure, but she could not rule 
out occupational exposure.  In an addendum to the opinion, 
dated November 2002, the medical provider opined that it was 
more likely that not that the veteran's hearing loss was 
initiated by acoustic trauma from military noise exposure as 
a machine gun instructor.  The medical provider did not have 
the veteran's claims file for review, and based the opinion 
on the history provided by the veteran.

The July 2005 VA audiology report shows that the veteran 
indicated that he was a military machine gun instructor.  The 
medical professional indicated that the veteran had severe to 
profound sensorineural hearing loss and that there had been 
no significant audiological changes since the last 
examination in 2002.  Also indicated was that the reliability 
of the results obtained was fair to poor and functional 
behavior was suspected due to inconsistent responses and poor 
agreement between SRT and pure tone results.  The provider 
opined that the veteran's military noise exposure was more 
likely than not a contributing factor to his hearing 
impairment.  

At his hearing before the undersigned VLJ in December 2007, 
the veteran testified that he was a machine gun instructor in 
the Army, which exposed him to loud noise.  He indicated that 
he spent considerable time around people practicing with guns 
and that he was not provided hearing protection.  He 
testified that after service he returned to construction for 
one and one-half to two years and then helped his father at 
his bakery.  

Despite having medical opinions linking the veteran's hearing 
loss to service, the Board finds that the medical opinions 
have limited probative value.  With respect to medical 
opinions, in general, an opinion based on an inaccurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet. App. 200 (1994).  The Board is not bound to 
accept medical opinions that are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  It is apparent that the medical opinions are 
based solely upon history supplied by veteran.

The Board notes that a VA audiological examiner provided a 
similar opinion based on history provided by the veteran in a 
record dated August 2000.  At that time, the examiner stated 
that hearing loss was more likely than not the result of the 
veteran's military noise exposure.  The October 2000 rating 
decision denied the veteran's claims for service connection 
despite the VA audiology opinion linking service and hearing 
loss because the veteran's records did not show that he had 
noise exposure while in service.  The RO explained that the 
veteran had only been in service for seven months, that he 
had not completed training, that prior to enlistment the 
veteran worked in a shipyard for three years, and subsequent 
to discharge he worked at a steel mill and again in the 
shipyards.  The RO specifically found the VA examiner's 
opinion of limited probative value because it was based on 
the military history provided by the veteran and the evidence 
of record did not show military noise exposure.

The opinions provided in the August 2002 audiology report and 
addendum and in the July 2005 audiology report are also based 
solely upon the military history provided by the veteran.  
Upon review of the service record, including the service 
medical records, it does not appear that the veteran was 
exposed to excessive noise from gunfire as he claims, nor do 
his records show that he was a machine gun instructor.  As 
noted below, based upon the veteran's limited period of 
service, his inability to complete basic training and his 
inability to perform the duties of a soldier as noted in the 
records of his hospitalization for psychoneurosis in 
September and October 1943, and his prolonged and frequent 
visits to medical facilities for care while in service, the 
Board finds the veteran's testimony at the hearing and the 
history provided to the medical examiners asserting exposure 
to loud gunfire while serving as a machine gun instructor not 
credible.  

The Board also notes that the veteran's contentions that he 
was a machine gunner or machine gun instructor were addressed 
in a VA psychological examination, dated September 2002.  At 
this medical exam, when questioned by the examiner about his 
service, the veteran indicated that he was very good in 
service and that he had a great talent as a gunner.  He 
further indicated that he was given a machine gun to train 
other soldiers and that he was needed more in the training 
camp, which was why he was not sent overseas.  The VA 
examiner indicated that the veteran's recollection of his 
history conflicts with his documented record, and further 
opined that his version of his military history has been the 
veteran's face-saving approach to his service years.

The Board also notes that the veteran's service records 
indicate that the veteran had 15/15 response to the whispered 
voice exam at the time of his enlistment in March 1943.  The 
examination for his Certificate of Disability for Discharge 
did not provide audiological or whisper test results; 
however, a VA examination dated October 1945 indicates that 
the veteran could hear normal conversation at the distance of 
15 feet in each ear.  It was not until October 1990, 47 years 
after service and well beyond the one-year presumptive period 
following the veteran's discharge from active service, that 
VA outpatient records mention possible hearing loss.  A note 
in the April 1991 medical record describes the hearing loss 
as recent.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. 488, 496 (1997).  Almost half a century elapsed from 
the time of the veteran's separation from active service 
until the first evidence of treatment or complaint of a 
hearing loss.  This lengthy period without complaint or 
treatment is evidence that the veteran has not suffered 
symptoms of hearing loss as a result of service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In this case, the Board finds that the August 2002, July 
2005, and August 2005 audiological opinions have limited 
probative value as they were based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  They 
appear to be based solely on the veteran's assertions, and 
are "by history" only.  However, as previously stated, the 
veteran has been determined not to be a credible historian.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).   
With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Since 
the veteran has failed to provide credible evidence showing a 
nexus between his bilateral hearing loss and military 
service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for tinnitus, 
the claim is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


